Exhibit 10.3

THE CHUBB CORPORATION

LONG-TERM INCENTIVE PLAN (2014)

Restricted Stock Unit Agreement

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of
[                    ], is by and between The Chubb Corporation (the
“Corporation”) and [                    ] (the “Participant”), pursuant to The
Chubb Corporation Long-Term Incentive Plan (2014) (the “Plan”). Capitalized
terms that are not defined herein shall have the same meanings given to such
terms in the Plan. If any provision of this Agreement conflicts with any
provision of the Plan (as either may be interpreted from time to time by the
Committee), the Plan shall control.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Restricted Stock Units in accordance with the
terms and conditions of this Agreement, subject to the acceptance of its terms
by the Participant; and

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Restricted Stock Units on the terms
and conditions set forth herein.

NOW, THEREFORE, the Participant and the Corporation agree as follows:

1. Grant of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of
[                    ] Restricted Stock Units (the “Award”).

2. Vesting and Rights as a Shareholder. It is understood and agreed that the
grant of the Award evidenced hereby is subject to the following conditions:

(a) Restrictions on Transfer. Until settlement of the Restricted Stock Units in
accordance with Section 6, the Restricted Stock Units may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except (i) by will or the laws of descent and distribution or (ii) to a
“Permitted Transferee” (as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.

(b) Restriction Period. The Restriction Period applicable to the Restricted
Stock Units covered by the Award shall begin on the date hereof and, except as
otherwise provided in Section 3 or 4, shall lapse on the third anniversary of
the Grant Date (such date to be hereafter referred to as the “Vesting Date”);
provided that the Participant remains continuously employed by the Corporation
or any of the Subsidiaries from the Grant Date through the Vesting Date.

(c) No Rights as a Shareholder. Until shares of Stock are issued, if at all, in
satisfaction of the Corporation’s obligations under this Award, in the time and
manner provided in Section 6, the Participant shall have no rights as a
shareholder.



--------------------------------------------------------------------------------

(d) Dividend Equivalents. Without limiting the generality of the foregoing,
until the earlier to occur of (i) the settlement of the Restricted Stock Units
in accordance with Section 6 and (ii) the forfeiture or cancellation of the
Restricted Stock Units in accordance with the terms hereof, as soon as
practicable after cash dividends are paid on the Stock, the Participant shall be
paid an amount in cash equal to the amount of dividends paid on that number of
shares of the Stock as is equal to the number of the Participant’s Restricted
Stock Units. In any event, such payments shall be made on or prior to March 15
of the calendar year immediately following the calendar year in which the actual
dividends are paid on shares of Stock.

3. Termination of Employment.

(a) Qualifying Termination. If the Participant’s employment terminates by reason
of a Qualifying Termination during the Restriction Period, the Restriction
Period shall, as of the date of such termination, lapse as to (and there shall
become vested and non-forfeitable) that number of Restricted Stock Units equal
to the product of (i) the number of Restricted Stock Units covered by the Award
and (ii) a fraction, the numerator of which is the number of full calendar
months during the Restriction Period that the Participant was employed by the
Corporation or any of the Subsidiaries and the denominator of which is 36. The
remainder of the Restricted Stock Units covered by the Award shall be forfeited
and canceled without further action by the Corporation or the Participant as of
the date of such termination.

(b) Termination for any Other Reason. If the Participant’s employment terminates
for any reason other than a Qualifying Termination during the Restriction
Period, all of the unvested Restricted Stock Units covered by the Award
(including any portion thereof that has been deferred under the Deferred
Compensation Plan or otherwise) shall be forfeited and canceled without further
action by the Corporation or the Participant as of the date of such termination.
For purposes of the Award, the term “Retirement” shall mean a termination of the
Participant’s employment other than for Cause at or after the Participant’s
normal retirement age or earliest retirement date, in each case as specified in
the Pension Plan of The Chubb Corporation or its successor (the “Pension Plan”).
Accordingly, all of the unvested Restricted Stock Units covered by the Award
(including any portion thereof that has been deferred under the Deferred
Compensation Plan or otherwise) shall be forfeited and canceled without further
action by the Corporation or the Participant as of the date the Participant’s
employment is terminated for Cause, whether prior to, on, or after the
Participant’s normal retirement age or earliest retirement date, in each case as
specified in the Pension Plan.

(c) Transfers between the Corporation and Subsidiaries; Leaves, Other Absences
and Suspension. Transfer from the Corporation to a Subsidiary, from a Subsidiary
to the Corporation, or from one Subsidiary to another shall not be considered a
termination of employment. Any question regarding whether the Participant’s
employment has terminated in connection with a leave of absence or other absence
from active employment shall be determined by the Committee, in its sole
discretion, taking into account the provisions of applicable law and the
Corporation’s generally applicable employment policies and practices. The
Committee also may suspend the operation of the termination of employment
provisions of this Agreement for such period and upon such terms and conditions
as it may deem necessary or appropriate to further the interests of the
Corporation.

 

-2-



--------------------------------------------------------------------------------

4. Change in Control. Notwithstanding anything in Section 6 to the contrary,
Section 9 of the Plan shall apply in the event of a Change in Control.

5. Adjustment in Capitalization. In the event that the Committee shall determine
that any stock dividend, stock split, share combination, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Stock at a price substantially below fair market value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of units subject to this
Award and/or, if deemed appropriate, make provision for a cash payment to the
person holding this Award; provided, however, that, unless the Committee
determines otherwise, the number of Restricted Stock Units subject to this Award
always shall be a whole number.

6. Settlement of Restricted Stock Units. Subject to the provisions of Section 4
and this Section 6, the Corporation shall deliver to the Participant (or, if
applicable, the Participant’s Designated Beneficiary or legal representative)
that number of shares of Stock as is equal to the number of Restricted Stock
Units covered by the Award that have become vested and nonforfeitable within 90
days after the earliest of (i) the Participant’s death, (ii) the Participant’s
Disability, (iii) the Participant’s Separation from Service, or (iv) the Vesting
Date.

Notwithstanding the foregoing, if the Participant is (or is reasonably expected
to be) a “covered employee” within the meaning of Section 162(m) of the Code for
the calendar year in which delivery of Stock would ordinarily be made to the
Participant, the Corporation shall delay delivery to the Participant of that
portion of the shares of Stock for which the Corporation reasonably believes
that Section 162(m) of the Code will preclude the Corporation from taking a
compensation expense deduction until the Participant’s Separation from Service.

Delivery of shares upon a Separation from Service under this Section shall be
subject to the six-month delay rule in Section 6(d) of the Plan, if applicable.

In accordance with terms and conditions established by the Committee, the
Participant may be eligible to defer delivery of shares under the terms of the
Corporation’s Key Employee Deferred Compensation Plan (2005) (or any successor
plan or program) (the “Deferred Compensation Plan”).

7. Notice. Any notice given hereunder to the Corporation shall be addressed to
The Chubb Corporation, Attention: Corporate Secretary, 15 Mountain View Road,
P.O. Box 1615, Warren, New Jersey 07061-1615, and any notice given hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address as shown on the records of the Corporation.

 

-3-



--------------------------------------------------------------------------------

8. Restrictive Covenants. As a condition to the receipt of the Award made
hereby, the Participant, an experienced senior executive who produces and/or has
access to the Corporation’s confidential and proprietary information, agrees to
be bound by the terms and conditions hereof and of the Plan, including the
following restrictive covenants and other provisions:

(a) Non-Disclosure. Except as the Participant reasonably and in good faith
determines to be required in the faithful performance of the Participant’s
duties to the Corporation or in accordance with Section 8(d), the Participant
shall maintain in confidence and, without prior written authorization from the
Corporation’s Chief Executive Officer, shall not, directly or indirectly,
disclose, disseminate, publish or otherwise use, for the Participant’s benefit
or the benefit of any other person, any confidential or proprietary information,
material or trade secrets of or relating to the business of the Corporation
(including, without limitation, information with respect to the operations,
processes, products, inventions, business practices, finances, clients,
customers, policyholders, agents, vendors, suppliers, methods, costs, prices,
contractual relationships, regulatory status, strategic business plans,
technology, designs, compensation paid to employees or other terms of
employment, of the Corporation) that is acquired by the Participant either
during or after employment with the Corporation (“Proprietary Information”). The
Participant’s obligations under the preceding sentence shall continue so long as
such Proprietary Information is not, or has not by legitimate means become,
generally known and in the public domain (other than by means of the
Participant’s direct or indirect disclosure of such Proprietary Information) and
continues to be maintained as Proprietary Information by the Corporation. The
Participant and the Corporation hereby stipulate and agree that, as between
them, the Proprietary Information identified herein is important, material and
affects the successful conduct of the businesses of the Corporation.

(b) Non-Solicitation. Unless the Participant has received prior written
authorization from the Corporation’s Chief Executive Officer, the Participant
shall not during his or her employment or service with the Corporation and for a
period of one year following any termination of such employment or service
relationship (the “Restricted Period”):

(i) Directly or indirectly, solicit, recruit, persuade, encourage or otherwise
induce to become employed by, become associated with or consult for, any person
or entity other than the Corporation, or hire or employ, any individual who is
or was employed by the Corporation at any time during the Restricted Period or
the one-year period preceding the Restricted Period; or

(ii) Directly or indirectly, solicit or accept business on behalf of a
Competitive Business from any Customer with whom the Participant has had, or
employees reporting to the Participant have had, personal contact or dealings on
behalf of the Corporation during the one-year period preceding the Restricted
Period.

“Customer” shall mean a person or entity to which the Corporation is at the time
providing services (which includes the provision of insurance or any other
contractual obligation under any products of the Corporation). For the avoidance
of doubt, it is understood and agreed that the term “Customer” includes any
broker, agent, or other third party acting for or on behalf of such broker or
agent.

 

-4-



--------------------------------------------------------------------------------

“Competitive Business” shall mean any person (including any joint venture,
partnership, firm, corporation, limited liability company or other entity),
business, business unit or division that engages, directly or indirectly, in the
Restricted Territory in the property and casualty insurance business including,
but not limited to, commercial insurance, personal insurance, specialty
insurance, surety, excess and surplus lines, and/or reinsurance, and/or any
other business that is a significant business of, the Corporation as of the date
of the Participant’s termination of employment or service with the Corporation;
provided, however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation, such business is no
longer a business of the Corporation.

“Restricted Territory” shall mean anywhere in the United States or in any other
country where the Corporation engages in, or has taken active steps to engage
in, business as of the date of the Participant’s termination of employment or
service with the Corporation.

(c) Inventions. The Participant shall disclose promptly and assign to the
Corporation all right, title, and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the
Corporation, relating in any manner to the actual or anticipated business,
research or development work of the Corporation and shall do anything reasonably
necessary to enable the Corporation to secure a patent, copyright or any other
intellectual property rights where appropriate in the United States and in
foreign countries.

(d) Legally Required Disclosure. If the Participant is required to disclose any
Proprietary Information pursuant to applicable law or a valid subpoena or court
order, the Participant shall promptly notify the Corporation in writing of any
such requirement so that the Corporation may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions of
this Section 8. The Participant shall reasonably cooperate with the Corporation
to obtain such a protective order or other remedy. If such order or other remedy
is not obtained prior to the time that the Participant is required to make the
disclosure, or if the Company waives compliance with the provisions of this
Section 8, the Participant shall disclose only that portion of the Proprietary
Information which he is advised by counsel that he is legally required to
disclose.

(e) Relief with Respect to Violations of Covenants. Failure to comply with the
provisions of this Section 8 at any point before payment is made in respect of
the Restricted Stock Units covered by the Award shall cause such Restricted
Stock Units to be canceled and rescinded without any payment therefor. For the
avoidance of doubt, following a failure to comply with this Section 8, any
payment(s) in respect of any portion of the Restricted Stock Units covered by
the Award that has/have been deferred under the Deferred Compensation Plan or
otherwise shall be forfeited, and accordingly the Participant shall have no
further right to receive any such payment(s). In the event that all or any
portion of the Restricted Stock Units covered by this Award shall have been
settled within twelve months of the date on which any breach by the Participant
of any of the provisions of this Section 8 shall have first occurred, the
Committee (or its delegate) may require that the Participant repay, and the
Participant shall promptly repay, to the Corporation the value of any cash or
property (with interest or appreciation (if any), as applicable, through the
date repayment is made, as determined by the Committee (or its delegate) in its
sole discretion), including the Fair Market Value of any Stock

 

-5-



--------------------------------------------------------------------------------

(determined as of the date of such termination of employment), that was conveyed
to the Participant within such period in respect of such Restricted Stock Units.
Additionally, the Participant agrees that the Corporation shall be entitled to
an injunction, restraining order, or such other equitable relief restraining the
Participant from committing any violation of the covenants or obligations
contained in this Section 8. These rescission rights and injunctive remedies are
cumulative and are in addition to any other rights and remedies the Corporation
may have at law or in equity. The Participant acknowledges and agrees that the
covenants and obligations in this Section 8 relate to special, unique, and
extraordinary matters and that a violation or threatened violation of any of the
terms of such covenants or obligations will cause the Corporation irreparable
injury for which adequate remedies are not available at law.

(f) Reformation. The Participant agrees that the provisions of this Section 8
are necessary and reasonable to protect the Corporation in the conduct of its
business. If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal, or unenforceable by reason of the duration or geographical
scope hereof or by reason of its being too extensive in any other respect, then
the court making such determination shall have the right to reduce such
duration, geographical scope, or other provisions hereof to apply only to the
maximum period of time, maximum geographical scope or maximum extent in all
other respects as to which it may be enforceable, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.

(g) As used in this Section 8, the term “Corporation” shall include the
Corporation and any Subsidiary or Affiliate thereof.

9. Withholding. At the Committee’s discretion, the Participant shall be required
to either pay to the Corporation the amount of any taxes required by law to be
withheld as may be necessary in the opinion of the Corporation to satisfy tax
withholding required under the laws of any country, state, province, city, or
other jurisdiction with respect to Stock deliverable hereunder or, in lieu
thereof, the Corporation shall have the right to retain (or the Participant may
be offered the opportunity to elect to tender) the number of shares of Stock
whose Fair Market Value equals such amount required to be withheld.

10. Committee Discretion; Delegation. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion and in
accordance with the terms of the Plan, may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof,
including accelerating the lapse of the Restriction Period with respect to all
or any portion of the Restricted Stock Units covered by the Award, at such times
(including, without limitation, upon or in connection with the Participant’s
termination of employment) and upon such terms and conditions as the Committee
shall determine. Nothing in this Agreement shall limit or in any way restrict
the power of the Committee, consistent with the terms of the Plan, to delegate
any of the powers reserved to it hereunder to such person or persons as it shall
designate from time to time.

11. No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Corporation or any of
the Subsidiaries to employ or continue the employment of the Participant for any
period.

 

-6-



--------------------------------------------------------------------------------

12. Governing Law and Jurisdiction. The Award and the legal relations between
the parties shall be governed by and construed in accordance with the laws of
the State of New Jersey (without reference to the principles of conflicts of
law). Any disputes involving this Agreement must be brought in a state or
federal court in New Jersey, and the Participant acknowledges and agrees that
such courts have jurisdiction over both parties.

13. Signature in Counterpart. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signature thereto
and hereto were upon the same instrument. This Agreement may be accepted by the
Participant by means of manual signature, electronic signature, or electronic
acceptance, and electronically accepted, facsimile or .pdf versions shall be
deemed to be originals.

14. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or permitted assigns any legal
or equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

15. Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time or from time to time prior to payment in
any manner not inconsistent with the terms of the Plan. Any such action by the
Committee shall be subject to the Participant’s consent if the Committee
determines that such action would have a materially adverse effect on the
Participant’s rights under the Award, whether in whole or in part.
Notwithstanding the foregoing, the Committee, in its sole discretion, may amend
the Award if it determines such amendment is necessary or advisable for the
Corporation to comply with applicable law (including Section 409A), regulation,
rule, or accounting standard. As soon as is administratively practicable
following the date of any such amendment to this Agreement, the Corporation
shall notify the Participant of the amendment; provided, however, that failure
to provide such notice shall not invalidate or otherwise impair the
enforceability of such amendment.

16. Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the date hereof (collectively, “Section 409A”). Without limiting
the generality of Section 15, and notwithstanding any provision of the Plan or
this Agreement to the contrary, if at any time the Committee determines that the
Award may be subject to Section 409A, the Committee shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) (a) to adopt such amendments to the
Plan or this Agreement or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
are necessary or appropriate to preserve the intended tax treatment of the
benefits provided with respect to the Award, to preserve the economic benefits
thereof or to avoid less favorable accounting or tax consequences for the
Corporation or any of the Subsidiaries and/or (b) to take any other actions that
it determines are necessary or appropriate to exempt the Award from Section 409A
or to comply with the requirements of Section 409A and thereby avoid the

 

-7-



--------------------------------------------------------------------------------

application of penalty taxes thereunder. Notwithstanding anything herein to the
contrary, no provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from the Participant or any other person to the Corporation or any
of its Affiliates, employees or agents.

17. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

[Remainder of page intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

 

THE CHUBB CORPORATION By:  

 

  Chairman, President & Chief Executive Officer By:  

 

  Participant

 

-9-